Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 7 and 10 are objected to because of the following informalities:  
  Each of claims 1, 4, 7 and 10, element (a) recites “(a) film”. The Examiner believes that this is a typographical mistake and that the Applicant meant to include an introductory article, such as “(a) a film”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains a parenthetical phrase at lines 4-5 and it is unclear to the Examiner whether this parenthetical phrase is meant to be required by the claim or not. Appropriate clarification is required. 
For the purposes of examination, the Examiner will treat claim 7 as requiring the parenthetical phrase as a limitation of the claim. 
Claims 8-9 are similarly rejected by virtue of their dependency upon claim 7.
Claim 10 includes two parenthetical phrases – one at lines 7-8 and another at lines 19-20 – and it is unclear to the Examiner whether these parenthetical phrases are meant to be required by the claim or not. Appropriate clarification is required. 
For the purposes of examination, the Examiner will treat claim 10 as requiring the parenthetical phrase as a limitation of the claim. 
Claims 11-12 are similarly rejected by virtue of their dependency upon claim 10.
Claim 10 recites the limitation "The transdermal delivery device”" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 are similarly rejected by virtue of their dependency upon claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,611,707 to Prausnitz et al.
Regarding claim 1, Prausnitz et al. discloses a dermal delivery device (device 40, see Fig. 4A, for dermal drug delivery, see col. 1, lines 44-46) comprising: 
(a) film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film) having first (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) and second outwardly facing major surfaces (secondly outwardly facing surface is the top surface of reservoirs 16a-d, opposite from where the microneedles 14 are situated); 
(b) at least one liquid reservoir contained within the film (reservoirs 16a-16d);  
5(c) at least one microfluidic channel (there are microfluidic channels formed in substrate 12, see by way of example, Fig. 1A and see col. 5, lines 40-42) in fluid communication with the at least one liquid reservoir (reservoirs 16a-16d); 
(d) at least one outlet port (outlet of fluid channels of substrate 12, which flow into the bore of the microneedles 14) operatively connected to the first outwardly facing major surface of the film (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) in fluid communication with the at least one microfluidic 10channel (microfluidic channel of substrate 12).
Prausnitz et al. does not expressly state that the at least one microfluidic channel has a transverse dimension between about 100 nm and 0.5 mm disposed within the film. 
However, Prausnitz et al. does teach that the inner diameter of the bore of the microneedles, which is an extension of the microfluidic channel of the substrate 12, as shown in Fig. 1a, is between 3 µm and 80 µm (see col. 3, lines 54-55), which falls within the claimed range of between about 100 nm and 0.5 mm. 
The Examiner is of the position that it would have been obvious based on Prausnitz et al. that the microfluidic channel has a transverse dimension, i.e., inner diameter, is the same size as the microneedle bore, since the microfluidic channels that extend through the substrate 12 and microneedles 14 are shown as being continuous (per Fig. 1a, for example), and therefore are the same dimension. Thus, it would be obvious based on the teachings of Prausnitz et al. that the transverse dimension of the microfluidic channel is sized between 3 µm and 80 µm (see col. 3, lines 54-55).
Additionally, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Furthermore, absent a teaching as to the criticality of the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 4, Prausnitz et al. discloses a dermal delivery device (device 40, see Fig. 4A, for dermal drug delivery, see col. 1, lines 44-46) comprising: 
(a) film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film) having first (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) and second outwardly facing major surfaces (secondly outwardly facing surface is the top surface of reservoirs 16a-d, opposite from where the microneedles 14 are situated); 
(b) a plurality of liquid reservoirs contained within the film (reservoirs 16a-16d);  

(d) at least one outlet port (outlet of fluid channels of substrate 12, which flow into the bore of the microneedles 14) operatively connected to the first outwardly facing major surface of the film (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) in fluid communication with the at least one microfluidic 10channel (microfluidic channel of substrate 12).
Prausnitz et al. does not expressly state that the at least one microfluidic channel has a major transverse dimension between about 100 nm and 0.5 mm disposed within the film. 
However, Prausnitz et al. does teach that the inner diameter of the bore of the microneedles, which is an extension of the microfluidic channel of the substrate 12, as shown in Fig. 1a, is between 3 µm and 80 µm (see col. 3, lines 54-55), which falls within the claimed range of between about 100 nm and 0.5 mm. 
The Examiner is of the position that it would have been obvious based on Prausnitz et al. that the microfluidic channel has a transverse dimension, i.e., inner diameter, is the same size as the microneedle bore, since the microfluidic channels that extend through the substrate 12 and microneedles 14 are shown as being continuous (per Fig. 1a, for example), and therefore are the same dimension. Thus, it would be obvious based on the teachings of Prausnitz et al. that the transverse dimension of the microfluidic channel is sized between 3 µm and 80 µm (see col. 3, lines 54-55).
Additionally, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Furthermore, absent a teaching as to the criticality of the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 7, Prausnitz et al. discloses a dermal delivery device (device 40, see Fig. 4A, for dermal drug delivery, see col. 1, lines 44-46) comprising: 
(a) film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film) having first (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) and second outwardly facing major surfaces (secondly outwardly facing surface is the top surface of reservoirs 16a-d, opposite from where the microneedles 14 are situated); 
(b) at least one liquid reservoir contained within the film (reservoirs 16a-16d);  
5(c) at least one microfluidic channel (there are microfluidic channels formed in substrate 12, see by way of example, Fig. 1A and see col. 5, lines 40-42) disposed within the film and in fluid communication with the at least one liquid reservoir (reservoirs 16a-16d); 
(d) at least one outlet port (outlet of fluid channels of substrate 12, which flow into the bore of the microneedles 14) operatively connected to the first outwardly facing major surface of the film (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) in fluid communication with the at least one microfluidic 10channel (microfluidic channel of substrate 12);
(e) at least one microneedle (microneedles 14) in fluid communication with the at least one outlet port (see Fig. 1a).
Prausnitz et al. does not expressly state that the at least one microfluidic channel has a major transverse dimension between about 100 nm and 0.5 mm disposed within the film. 
However, Prausnitz et al. does teach that the inner diameter of the bore of the microneedles, which is an extension of the microfluidic channel of the substrate 12, as shown in Fig. 1a, is between 3 µm and 80 µm (see col. 3, lines 54-55), which falls within the claimed range of between about 100 nm and 0.5 mm. 
The Examiner is of the position that it would have been obvious based on Prausnitz et al. that the microfluidic channel has a transverse dimension, i.e., inner diameter, is the same size as the microneedle bore, since the microfluidic channels that extend through the substrate 12 and microneedles 14 are shown as being continuous (per Fig. 1a, for example), and therefore are the same dimension. Thus, it would be obvious based on the teachings of Prausnitz et al. that the transverse dimension of the microfluidic channel is sized between 3 µm and 80 µm (see col. 3, lines 54-55).
Additionally, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Furthermore, absent a teaching as to the criticality of the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 10, Prausnitz et al. discloses a transdermal delivery device (device 40, see Fig. 4A, for dermal drug delivery, see col. 1, lines 44-46) for long duration delivery of at least two benefit agents (the Examiner notes that the limitation “for long duration delivery of at least two benefit agents” is an intended use limitation, but that the device of Prausnitz et al. is fully capable of performing this intended use function, see rejection of claim 10 below) comprising: 
(a) film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film) having first (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) and second outwardly facing major surfaces (secondly outwardly facing surface is the top surface of reservoirs 16a-d, opposite from where the microneedles 14 are situated); 
(b) a first benefit agent subsystem (reservoir 16a and its associated microfluidic channels through substrate 12 and its associated microneedles 14, see Figs. 4a and 1a) comprising: 
(i) at least one first active formulation liquid reservoir (reservoir 16a) containing a first benefit 20agent (see col. 5, lines 6-9) disposed within the film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film); 
(ii) at least one first benefit agent microfluidic channel (microfluidic channel through substrate 12 associated with reservoir 16a) disposed within the film and in fluid communication with the at least one first benefit agent liquid reservoir (reservoir 16a);  
25(iii) at least one first benefit agent outlet port operatively connected to the first outwardly facing major surface of the film in fluid communication with the at least one first benefit agent 
(iv) at least one first benefit agent microneedle in fluid communication with the at least one first benefit agent outlet port (outlets of microfluidic channels of substrate 12 associated with reservoir 16a, which flow into the bore of the microneedles 14 associated with reservoir 16a); and  
30(c) a second benefit agent subsystem (reservoir 16b and its associated microfluidic channels through substrate 12 and its associated microneedles 14, see Figs. 4a and 1a) comprising: 
(i) at least one second benefit agent liquid reservoir (reservoir 16b) containing a second benefit agent (see col. 5, lines 6-9) disposed within the film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film); 
(ii) at least one second benefit agent microfluidic channel (microfluidic channel through substrate 12 associated with reservoir 16b) disposed within 30JCO6010USNP1 the film and in fluid communication with the at least one second benefit agent liquid reservoir (reservoir 16b); 
(iii) at least one second benefit agent outlet port operatively connected to the second outwardly facing major surface of the film in fluid communication 5with the at least one second benefit agent microfluidic channel (outlets of microfluidic channels of substrate 12 associated with reservoir 16b, which flow into the bore of the microneedles 14 associated with reservoir 16b); and
(iv) at least one second benefit agent microneedle in fluid communication with the at least one second benefit agent outlet port channel (outlets of microfluidic channels of substrate 12 associated with reservoir 16b, which flow into the bore of the microneedles 14 associated with reservoir 16b).
Prausnitz et al. does not expressly state that the at least one first benefit agent microfluidic channel has a major transverse dimension between about 100 nm and 0.5 mm disposed within the film, or that the at least one second benefit agent microfluidic channel has a major transverse dimension between about 100 nm and 0.5 mm disposed within the film.
However, Prausnitz et al. does teach that the inner diameter of the bore of the microneedles, which is an extension of the microfluidic channel of the substrate 12, as shown in Fig. 1a, is between 3 
The Examiner is of the position that it would have been obvious based on Prausnitz et al. that the microfluidic channels have a transverse dimension, i.e., inner diameter, that is the same size as the microneedle bore, since the microfluidic channels that extend through the substrate 12 and microneedles 14 are shown as being continuous (per Fig. 1a, for example), and therefore are the same dimension. Thus, it would be obvious based on the teachings of Prausnitz et al. that the transverse dimension of the microfluidic channels is sized between 3 µm and 80 µm (see col. 3, lines 54-55).
Additionally, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Furthermore, absent a teaching as to the criticality of the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claims 2-3, 5-6, 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prausnitz et al., in further view of U.S. Publication No. 2016/0346466 to Wang et al.
Regarding claims 2, 5, 8 and 11, Prausnitz et al. discloses the claimed invention as discussed above concerning claims 1, 4, 7 and 10, respectively. Prausnitz et al. further teaches that the reservoir(s) 16) are deformable (see col. 4, lines 58-59). However, Prausnitz et al. does not expressly state that the dermal delivery device further comprises a sensor. 
Wang et al. teaches a microfluidic device (device 100) for dermal drug delivery (paragraph 22) with a reservoir (deformable pump 104) that is in fluid communication with a microfluidic channel (disclosed in paragraph 53), which is in communication with an outlet port (fluid outlets 108), which is in fluid communication with microneedles (microneedles of array 800; for use with the device of Fig. 1A, see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the reservoir(s) of the device of Prausnitz et al. to include a triboelectric sensor(s) as taught by Wang et al. in order to measure an amount of fluid displaced by the reservoir when deformably actuated (paragraph 52 of Wang et al.), and since the sensor taught by Wang et al. is easily fabricated and also advantageously provides a self-powering feature (paragraph 54 of Wang et al.). 
The modified device of Prausnitz et al. in view of Wang et al. will hereinafter be referred to as the modified device of Prausnitz et al. and Wang et al. 
Regarding claims 3, 6, 9 and 12, the modified device of Prausnitz et al. and Wang et al. teaches the claimed invention as discussed above concerning claims 2, 5, 8 and 11, respectively, and Wang et al. further teaches that the sensor detects an amount of a 15liquid delivered over time (paragraphs 52 and 54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/AMBER R STILES/Primary Examiner, Art Unit 3783